LARSEN, Justice,
concurring.
I agree with the majority that there was substantial evidence on the record to support the Unemployment Compensation Board of Review’s determination that appellant was ineligible for benefits because he had engaged in willful misconduct under the Unemployment Compensation Law, Act of December 5, 1936, as amended, 43 P.S. § 802(e) (Supp.1985). Accordingly, I join the majority in affirming the decision of Commonwealth Court.
However, I consider it unnecessary under the circumstances to address appellant’s arguments that a referee’s determination resolving credibility of witnesses is sacrosanct and not subject to modification or reversal by the Board. In the instant case, the referee made the following findings of fact following a consolidated hearing of appel*280lant’s claim and that of his co-worker, Russell Hedland, which findings were supported by the record:
3. In November or December, 1981, an incident occurred wherein the claimant [Russell Hedland] and one other warehouseman, Walter Peak, Jr., went to lunch at the same time, leaving only an inexperienced new employee and the salesman to watch the warehouse. After they had gone to lunch, the salesman also left which meant there was no experienced person on duty in the warehouse.
4. Following the above described incident, claimant was instructed by the owner of the company that he and the other experienced warehouseman should not take their lunch breaks at the same time in order that there would be an experienced employee on duty in the warehouse at all times.
* * * * s]t *
8. When the claimant went to lunch at the same time as Mr. Peak on March 17, 1982, he believed the warehouse was adequately staffed by the two individuals who remained on duty; and further, he did not believe he was violating the employer’s policy regarding the taking of his lunch break.
Based on these fact findings, which served as the basis for the determinations of appellant’s and Russell Hedland’s claims, the referee made the following determination:
There was a conflict in testimony between the claimant and employer concerning whether the employer had specifically instructed the claimant not to take his lunch hour at the same time as Mr. Peak or whether he had merely instructed the claimant not to leave the warehouse uncovered during the lunch hour. The Referee finds that the claimant’s interpretation of the employer’s instructions was reasonable and he, therefore, did not knowingly or willfully violate the employer’s policy on March 17, 1982.
Thus, it is clear that the referee did not, as appellant would have us believe, make a determination that the appel*281lant and Russell Hedland were more credible than the employer. Rather, the referee made a specific finding of fact that the employer had indeed instructed appellant not to take his lunch break with Russell Hedland, but concluded that appellant’s interpretation of these instructions was reasonable.
It cannot be said, therefore, that the Board substituted its own judgment on a determination that was solely one of credibility of witnesses and resolution of conflicting testimony. In reversing the referee’s determination, the Board expressly adopted the referee’s findings that the employer had specifically instructed appellant not to take his lunch break with Mr. Hedland and that the two employees had believed that their conduct on March 17, 1982 would not violate the employer’s instructions. The Board’s point of departure with the referee’s determination was not, therefore, with his resolution of conflicting testimony but with his conclusion that the employees’ conduct was reasonable. The Board stated:
The claimant was discharged for violating a direct order from his employer that he should not take a lunch break at the same time as another employe ... and there is nothing in the record to show that he had good cause for his violation. While the Referee granted benefits on the theory that the claimant was not unreasonable in interpreting that the employer meant only that the warehouse should be properly covered, the Board does not agree with this reasoning. The employer’s instructions were specific and the claimant did not have authority to decide who was capable of covering the warehouse. The Board can find no justification for his substitution of his judgment for his employer’s [judgment] ____
The Board did not substitute its determination of credibility for that of the referee’s, but rather rejected the referee’s conclusion that the employees’ interpretation of the employer’s instructions was reasonable. This was well within the powers of the Board under the Unemployment Compensa*282tion Law to modify or reverse a determination of the referee on the basis of the evidence previously submitted. 43 P.S. § 824. Since the issue of the authority of the Board to substitute its judgment of credibility of a witness for that of the referee’s is not before us, the majority’s discussion and resolution of the issue is, in effect, an advisory opinion which I do not subscribe to.
PAPADAKOS, J., joins in this concurring opinion.